Opinion by
Lewis, C. J.,
full Bench concurring.
The questions presented by the record in this case, are the same as those raised in the case of the Hale & Norcross Gold and Silver Minvng Company v. The County of Storey. Upon the argument the counsel for the defendant urged that the complaint is ambiguous, unintelligible and uncertain; but this point is not taken by the demurrer, and therefore was improperly before us. I have no hesitation, however, in saying that with the exception of a few verbal inaccuracies, the complaint is perfectly good. For the reason given in the opinion in the case of the Hale & Norcross Company v. The People of Storey, the judgment of the Court below in this case must be reversed.